CORRECTED NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on March 21, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 13 and 20 and has canceled claims 2, 8-12,14,17 and 19.  
Claims 1, 3, 4, 11, 13, 15, 16, 18 and 20 remain pending in this application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a method of adjusting a holographic content applied to an electronic device that is an Augmented Reality (AR) mobile phone or AR glasses, the method comprising obtaining a pose of the electronic device and a pose of a holographic content respectively under a current spatial coordinate system wherein an origin of the current spatial coordinate system is a position where the electronic device is enabled, the pose of the electronic device comprises values of the electronic device at six dimensions of the current spatial coordinate system and is measured by a position sensor and an attitude sensor of the electronic device, the pose of the holographic content comprises values of the holographic content at the six dimensions of the current spatial coordinate system  and the six dimensions comprises three-dimensional coordinates, a yaw angle, a roll angle and a pitch angle.  The method further comprises the step of obtaining difference information between a display area of the display screen of the electronic device determined based on the pose of the electronic device and the pose of the holographic content.  The method further includes the step of adjusting the pose of the holographic content so that the holographic content is within the display area of the display screen of the electronic device when the difference information indicates that an average difference at a plurality of dimensions of the current spatial coordinate system is greater than a preset value.  Further to obtain a rendered holographic content by rendering the holographic content based on an adjusted pose and upon obtaining a collection instruction synthesizing the rendered holographic content and a real-world image currently collected by a first visual sensor in the electronic device to generate an image and storing the generated image, as set forth in claim 1.  In a different embodiments, the instant application comprises an electronic device that includes a processor and a memory storing processor-executable instructions that the processor is configured to carry out the method stated above, as set forth in claim 13.  The instant application also teaches non-transitory computer-readable storage medium storing computer instructions for execution by a processor of an electronic device to perform the operations including the method stated above, as set forth in claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872